Exhibit 10.1

DEAN FOODS COMPANY

AMENDED AND RESTATED

EXECUTIVE SEVERANCE PAY PLAN

Article 1. PURPOSE OF THE PLAN

The purpose of the Dean Foods Company Executive Severance Pay Plan dated
September 4, 2006, as amended and restated as provided for herein as of
November 16, 2010 (the “Plan”) is to provide severance benefits to executive
officers and certain other designated officers or employees of Dean Foods
Company (the “Company”) and its Subsidiaries whose employment terminates under
the circumstances described below.

Article 2. DEFINITIONS

Certain Definitions. Whenever used herein, the following terms shall have the
respective meanings set forth below:

“Administrator” means a committee comprised of the following officers of the
Company: the Chief Executive Officer, the General Counsel and the senior HR
officer or, if at any time no person serves in any such office or is then acting
in such capacity, the person fulfilling a substantially similar role; provided,
however, that no such officer shall be authorized to act with respect to any
manner that relates to his or her specific entitlements under the Plan.

“Board” means the Board of Directors of the Company.

“Cause” means (i) Participant’s conviction of any crime deemed by the Company to
make the Participant’s continued employment untenable; (ii) Participant’s
willful and intentional misconduct or negligence that has caused or could
reasonably be expected to result in material injury to the business or
reputation of the Company; (iii) a Participant’s conviction of, or entering a
plea of guilty or nolo contendere to, a crime constituting a felony; (iv) the
breach by a Participant of any written covenant or agreement with the Company or
(v) Participant’s failure to comply with or breach of the Company’s “code of
conduct” in effect from time to time.

“Code” means the Internal Revenue Code of 1986, as amended.

“Corresponding Severance Period” means a period of years equal to the multiple
applicable to the Participant’s Base Pay/Salary and Incentive Pay/Bonus in
accordance with Exhibit A.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.



--------------------------------------------------------------------------------

“Good Reason” means a termination of a Participant’s employment by such
Participant following the occurrence of one or more of the following events:
(i) a material reduction in the Participant’s annual base salary or target
annual bonus opportunity (unless a similar reduction is applied broadly to
similarly situated employees), (ii) a material reduction in the scope of a
Participant’s duties and responsibilities, or (iii) the relocation of the
Participant’s principal place of employment to a location that is more than 50
miles from such prior location of employment. In order for a termination by the
Executive to constitute a termination for Good Reason, (i) the Executive must
notify the Company of the circumstances claimed to constitute Good Reason in
writing not later than the 90th day after it has arisen or occurred, (ii) the
Company must not have cured such circumstances within 30 days of receipt of such
notice and (iii) the Executive terminates employment within 6 months of such
occurrence.

“Long-Term Incentive Awards” means any grant of long-term incentive awards,
including, but not limited to, long-term cash plans, stock options, restricted
stock and restricted stock units, and other equity-based awards made to any
Participant. “Participant” means any employee who satisfies the eligibility
requirements of Section 3.

“Qualifying Termination” means (i) the involuntary termination of a
Participant’s employment by the Company (other than for Cause) or (ii) the
voluntary termination of a Participant’s employment with the Company for Good
Reason. For all purposes under this Plan, an Executive shall not have a
“termination of employment” (and corollary terms) from the Company unless and
until the Executive has a “separation from service” from the Company (as
determined under Treas. Reg. Section 1.409A-1(h), as uniformly applied in
accordance with such rules as shall be established by the Company from time to
time).

“Severance Benefits” means the amounts and benefits provided in Exhibit A.

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations (other
than the last corporation in the unbroken chain) owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in the chain.

Gender and Number. Except when otherwise indicated by the context, words in the
masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.

Article 3. ELIGIBILITY

Eligibility under the Plan is limited to the executives and officers of the
Company and its Subsidiaries (i) having (A) the title of Senior Vice President
and above and a minimum salary grade designated by the Administrator or (B) the
title of Vice President and a minimum salary grade designated by the
Administrator, and (ii) such other officers or executives of the Company as the
Administrator shall from time to time designate as eligible to participate in
the Plan at such level of participation as the Administrator may determine.

 

2



--------------------------------------------------------------------------------

Article 4. SEVERANCE BENEFITS

4.1 Severance Benefits. Each Participant who experiences a Qualifying
Termination and who satisfies any additional conditions imposed pursuant to
Section 4.3 shall receive the applicable Severance Benefits as provided in
Exhibit A. Severance Benefits shall be reduced by such amounts as may be
required under all applicable federal, state, local or other laws or regulations
to be withheld or paid over with respect to such payment. No Participant shall
be entitled to duplicate benefits pursuant to this Plan and any other plan or
agreement and no Participant shall receive any Severance Benefits upon a
termination of employment other than a Qualifying Termination.

4.2 Time of Payment of Severance Benefits.

(a) If a Participant incurs a Qualifying Termination prior to January 1, 2009,
any Severance Benefits (other than “Base Pay/Salary” and “Incentive Pay/Bonus”)
will be paid in a single lump sum within thirty (30) business days after the
Participant’s date of termination of employment. In such circumstance and
subject to the satisfaction of the conditions set forth in section 4.3, for the
period through the end of 2008, “Base Pay/Salary” and “Incentive Pay/Bonus”
shall be paid on a pro-rata basis, in accordance with the Company’s normal
payroll practices applicable to Base Pay/Salary, assuming that the aggregate
amount payable would be paid over the Participant’s Corresponding Severance
Period. The first such pro-rated payment shall be made on the first payroll
period commencing after the Participant’s date of termination and similar
pro-rated payments shall be made as of each subsequent payroll period through
the remainder of 2008. The remainder of any Severance Benefits in respect of
Base Pay/Salary and Incentive Pay/Bonus shall be paid in a single lump sum
payment in 2009, but in no event later than March 15, 2009.

(b) If a Participant incurs a Qualifying Termination on or after January 1,
2009, subject to the satisfaction of the conditions set forth in section 4.3,
all Severance Benefits (i) calculated by reference to Base Pay/Salary or
Incentive Pay/Bonus or other forms of compensation that are not contingent on
the achievement of performance criteria other than (or in addition to) the value
of the Company’s common stock shall be payable within 75 days of the date of the
Participant’s termination of employment and (ii) all Severance Benefits that are
contingent on the achievement of performance criteria other than (or in addition
to) the value of the Company’s common stock shall be paid not later than two and
one half months after the end of the applicable performance measurement period,
unless the award agreement under which such performance based compensation is
awarded requires payment to be made at a different date (e.g., such as to comply
with any six month delay required on the payment of deferred compensation to any
Participant who is a specified employee within the meaning of Section 409A of
the Code). Notwithstanding the foregoing, to the extent that any portion of the
Severance Benefits hereunder is deferred compensation subject to the provisions
of Section 409A of the Code, in no event shall such portion of such Severance
Benefits be paid prior to the last date by which a Participant who has incurred
a Qualifying Termination would be required to deliver the release required
under, or to agree to comply with any additional conditions imposed pursuant to,
Section 4.3.

 

3



--------------------------------------------------------------------------------

4.3 Conditions to Payment. Notwithstanding anything contained in the Plan to the
contrary, (i) payment of any Severance Benefits shall be conditioned upon the
execution and non-revocation by Participant of a release in a form and in
substance reasonably satisfactory to the Administrator within 60 (sixty) days
after the Participant’s termination of employment and (ii) the Administrator may
condition the Participant’s receipt of all or any portion of the Severance
Benefits upon the Participant’s agreement to such additional conditions as the
Administrator may deem necessary or appropriate to promote the interests of the
Company, including the execution by Participant of an agreement not to compete
with, not to solicit employees or customers from, and/or not to use or disclose
confidential information of, the Company and its Subsidiaries during a period of
time not exceeding the Participant’s Corresponding Severance Period. Any
conditions imposed by the Administrator under subclause (ii) of the immediately
preceding sentence shall be communicated to the Participant not later than five
business days after the date of termination, and must be agreed to by the
Participant within 60 (sixty) days following the Participant’s termination of
employment in order for the Participant to be eligible to receive the Severance
Benefits subject to such condition.

4.4 Other Benefits. A Participant’s benefits under this Plan shall be reduced by
any severance, separation or early retirement incentive pay or other similar
benefits the Participant receives under any other plan, program, agreement or
arrangement, such benefits shall be treated as satisfying the obligations to the
Participant hereunder, to the extent of such payment, so that there shall be no
duplication of benefits. Except as provided in this Plan, a Participant’s rights
under any employee benefit plans maintained by the Company shall be determined
in accordance with the provisions of such plans.

Article 5. METHOD OF FUNDING

Nothing in the Plan shall be interpreted as requiring the Company to set aside
any of its assets for the purpose of funding its obligations under the Plan. No
person entitled to benefits under the Plan shall have any right, title or claim
in or to any specific assets of the Company, but shall have the right only as a
general creditor to receive benefits on the terms and conditions provided in the
Plan.

Article 6. ADMINISTRATION OF THE PLAN

The Plan shall be administered by the Administrator, who shall have full
authority, consistent with the Plan, to administer the Plan, including authority
to interpret, construe and apply any provisions of the Plan. Any decisions of
the Administrator shall be final and binding on all parties.

 

4



--------------------------------------------------------------------------------

The Administrator shall be the Plan Administrator and named fiduciary of the
Plan for purposes of ERISA. The Administrator may delegate to any person,
committee or entity any of his or her respective duties hereunder and the
decisions of any such person with respect to such delegated matters shall be
final and binding in accordance with the first paragraph of this section. This
section shall constitute the Plan’s procedures for the allocation of
responsibilities for the operation and administration of the Plan (within the
meaning of Section 405(c) of ERISA).

Article 7. AMENDMENT OR TERMINATION OF PLAN

Notwithstanding anything in the Plan to the contrary, the Company’s Board of
Directors may amend, modify or terminate the Plan at any time by written
instrument; provided that any such amendment, modification or termination shall
not (i) with respect to any Participant who has an employment or other written
agreement with the Company explicitly providing for participation in this Plan,
result in the loss of any material or substantive rights for such Participant or
(ii) with respect to any Participant, deprive such Participant of any payment or
benefit that the Plan Administrator previously has determined is payable to such
Participant under the Plan. In addition, the Administrator shall have the right
at any time to make any amendments to the Plan that could be made by the Board
of Directors under the preceding sentence, including modifying the timing and
form of payment of all or any portion of Severance Benefits or other payments
described herein, if, in the sole discretion of the Plan Administrator, any such
amendment is necessary or advisable as a result of changes in law or to avoid
the imposition of an additional tax, interest or penalty under section 409A of
the Code and regulations promulgated thereunder.

Article 8. MISCELLANEOUS

8.1 Headings. Headings of sections in this instrument are for convenience only,
and do not constitute any part of the Plan.

8.2 Severability. If any provision of this Plan or the rules and regulations
made pursuant to the Plan are held to be invalid or illegal for any reason, such
illegality or invalidity shall not affect the remaining portions of this Plan.

8.3 Effect on Prior Plans. With respect to any employee who is eligible to
receive benefits under the Plan, the Plan supersedes any and all prior severance
plans, agreements, programs and policies to the extent applicable to such
employees.

8.4 Successors and Assigns. This Plan shall be binding upon and inure to the
benefit of the Company, and its respective successors and assigns and shall be
binding upon and inure to the benefit of a Participant and his or her legal
representatives, heirs and assigns. No rights, obligations or liabilities of a
Participant hereunder shall be assignable without the prior written consent of
the Company.

8.5 Governing Law. The Plan shall be construed and enforced in accordance with
ERISA and the laws of the State of Delaware to the extent such laws are not
preempted by ERISA.

 

5



--------------------------------------------------------------------------------

8.6 Section 409A. Neither the Company nor any of its directors, officers or
employees shall have any liability to an employee in the event such Section 409A
applies to any benefit provided pursuant to this policy in a manner that results
in adverse tax consequences for the employee or any of his or her beneficiaries
or transferees.

 

6



--------------------------------------------------------------------------------

EXHIBIT A

SEVERANCE BENEFITS

 

    Chief Executive Officer  

Executive

Officers

  Senior Vice Presidents  

Vice Presidents

Grades 20-22

Base Pay/Salary   2 x current base salary   2 x current base salary   1.5 x
current base salary   1 x current base salary Incentive Pay/Bonus   2 x current
annual bonus target   2 x current annual bonus target   1.5 x current annual
bonus target   1 x current annual bonus target Long-Term Incentive Awards   Cash
payment made for the in-the-money value of all outstanding and unvested
long-term incentive awards that would vest over the 36 months following the date
of severance. Except as provided below, the value of awards related to Dean
Foods stock shall be based on average closing price of Dean Foods stock measured
over 30 days immediately following the date of severance, but net of any
exercise or base price applicable to such award. Cash-based awards and
stock-based awards, payment of which is contingent upon the satisfaction of
performance criteria, shall be valued based on the otherwise applicable formula
in respect of such award, except that, unless otherwise expressly provided in
the terms of such award, measurement of any performance criteria shall occur as
of the end of the calendar year in which the date of severance occurs.   Cash
payment made for the in-the-money value of all outstanding and unvested
long-term incentive awards that would vest over the 24 months following the date
of severance. Except as provided below, the value of awards related to Dean
Foods stock shall be based on average closing price of Dean Foods stock measured
over 30 days immediately following the date of severance, but net of any
exercise or base price applicable to such award. Cash-based awards and
stock-based awards, payment of which is contingent upon the satisfaction of
performance criteria, shall be valued based on the otherwise applicable formula
in respect of such award, except that, unless otherwise expressly provided in
the terms of such award, measurement of any performance criteria shall occur as
of the end of the calendar year in which the date of severance occurs.   Cash
payment made for the in-the-money value of all outstanding and unvestedlong-term
incentive awards that would vest over the 18 months following the date of
severance. Except as provided below, the value of awards related to Dean Foods
stock shall be based on average closing price of Dean Foods stock measured over
30 days immediately following the date of severance but net of any exercise or
base price applicable to such award. Cash-based awards and stock-based awards,
payment of which is contingent upon the satisfaction of performance criteria,
shall be valued based on the otherwise applicable formula in respect of such
award, except that, unless otherwise expressly provided in the terms of such
award, measurement of any performance criteria shall occur as of the end of the
calendar year in which the date of severance occurs.   Cash payment made for the
in-the-money value of all outstanding and unvested long-term incentive awards
that would vest over the 12 months following the date of severance . Except as
provided below, the value of awards related to Dean Foods stock shall be based
on average closing price of Dean Foods stock measured over 30 days immediately
following the date of severance but net of any exercise or base price applicable
to such award. Cash-based awards and stock-based awards, payment of which is
contingent upon the satisfaction of performance criteria, shall be valued based
on the otherwise applicable formula in respect of such award, except that,
unless otherwise expressly provided in the terms of such award, measurement of
any performance criteria shall occur as of the end of the calendar year in which
the date of severance occurs. Healthcare   Cash payment of $25,000 which may be
used to pay COBRA expenses   Cash payment of $25,000 which may be used to pay
COBRA expenses   Cash payment of $20,000 which may be used to pay COBRA expenses
  Cash payment of $15,000 which may be used to pay COBRA expenses Outplacement  
Cash payment of $25,000; office and administrative support for 24 months   Cash
payment of $25,000   Cash payment of $20,000   Cash payment of $15,000

 

7



--------------------------------------------------------------------------------

Current Year Bonus   Payment of a pro-rata bonus based on months employed during
the year and the Participant’s target bonus for the year of termination. If the
Participant is a person who the Company reasonably determines could have been a
covered employee within the meaning of Section 162(m) of the Code for the year
in which his or her employment terminates, and such bonus has been designed to
be performance based compensation exempt from the limitation in such Section
162(m), then payment of such pro-rated bonus shall be contingent upon
satisfaction of the performance criteria otherwise applicable to the payment of
such bonus.   Payment of a pro-rata bonus based on months employed during the
year and the Participant’s target bonus for the year of termination. If the
Participant is a person who the Company reasonably determines could have been a
covered employee within the meaning of Section 162(m) of the Code for the year
in which his or her employment terminates, and such bonus has been designed to
be performance based compensation exempt from the limitation in such Section
162(m), then payment of such pro-rated bonus shall be contingent upon
satisfaction of the performance criteria otherwise applicable to the payment of
such bonus.   Payment of a pro-rata bonus based on months employed during the
year and the Participant’s target bonus for the year of termination. If the
Participant is a person who the Company reasonably determines could have been a
covered employee within the meaning of Section 162(m) of the Code for the year
in which his or her employment terminates, and such bonus has been designed to
be performance based compensation exempt from the limitation in such Section
162(m), then payment of such pro-rated bonus shall be contingent upon
satisfaction of the performance criteria otherwise applicable to the payment of
such bonus.   Payment of a pro-rata bonus based on months employed during the
year and the Participant’s target bonus for the year of termination. If the
Participant is a person who the Company reasonably determines could have been a
covered employee within the meaning of Section 162(m) of the Code for the year
in which his or her employment terminates, and such bonus has been designed to
be performance based compensation exempt from the limitation in such Section
162(m), then payment of such pro-rated bonus shall be contingent upon
satisfaction of the performance criteria otherwise applicable to the payment of
such bonus.

 

8